Citation Nr: 0601208	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  03-36 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for acquired psychotic 
disability, including post- traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1968 to 
December 1970.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received at the RO in 
December 2002, a statement of the case was issued in 
September 2003, and a substantive appeal was received in 
October 2003.  

A Board hearing at the RO was scheduled in September 2004.  
However, the veteran failed to appear.  The veteran filed a 
motion for a new hearing, and a videoconference hearing was 
scheduled in November 2005.  The veteran again failed to 
appear, and no motion has been filed requesting a new hearing 
date. 


REMAND

Additional evidence has been received of record which has not 
been reviewed by the RO.  The appellate scheme set forth in 
38 U.S.C.A. § 7104(a) (West 2002) contemplates that all 
evidence will first be reviewed at the RO so as not to 
deprive the claimant of an opportunity to prevail with his 
claim at that level.  See generally Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  By letter dated November 18, 2005, the 
veteran was afforded the opportunity to waive preliminary RO 
review of the new evidence.  In that communication, the 
veteran was advised that if no response was received from him 
within 45 days, the case would be remanded to the RO for 
review.  No response has been received.  Accordingly, the 
appeal must be returned to the RO. 

The case is hereby REMANDED for the following actions:

The RO should review the record, to 
specifically include all evidence 
received since the statement of the case, 
and determine whether service connection 
for an acquired psychiatric disability, 
to include PTSD, is warranted.  Unless 
the benefit is sought, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

